Order entered November 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00994-CV

             IN RE ASICS AMERICA CORPORATION, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-06193

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relator’s September 27, 2022 petition for writ of

mandamus. We request that real party in interest and respondent file a response, if

any, to the petition by November 21, 2022.



                                             /s/   DENNISE GARCIA
                                                   JUSTICE